 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:17-cv-01548-DAD-JDP (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, REVOKING
14    M. GONZALEZ,                                       PLAINTIFF’S IN FORMA PAUPERIS
                                                         STATUS, AND REQUIRING PLAINTIFF TO
15                       Defendant.                      PAY THE FILING FEE TO PROCEED WITH
                                                         THIS ACTION
16
                                                         (Doc. No. 39)
17

18

19          Plaintiff Guillermo Trujillo Cruz, a state prisoner, proceeds pro se and in forma pauperis

20   in this civil rights action brought pursuant to 28 U.S.C. § 1983. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 16, 2019, the assigned magistrate judge issued findings and recommendations

23   recommending that plaintiff’s in forma pauperis be revoked and that plaintiff be required to pay

24   the $400.00 filing fee in full to proceed with this action because (1) he is subject to the three

25   strikes bar under 28 U.S.C. § 1915(g) and (2) the allegations in plaintiff’s complaint to do not

26   satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No. 39.)

27   Those findings and recommendations were served on plaintiff and contained notice that any

28   objections thereto were to be filed within fourteen (14) days after service. (Id. at 2.) After
                                                         1
 1   requesting and receiving an extension to file his objections, plaintiff filed objections on August 5,

 2   2019. (Doc. Nos. 41, 42, 43.)

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 4   conducted a de novo review of the case. Having carefully reviewed the entire file, including

 5   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

 6   supported by the record and proper analysis.1

 7   /////

 8           Plaintiff’s only objection to the findings and recommendations is that he qualifies for the

 9   “imminent danger of serious physical injury” exception to dismissal under § 1915(g). As the

10   pending findings and recommendations note, however, the allegations set forth in plaintiff’s

11   complaint are insufficient to trigger the exception. Plaintiff’s complaint alleges that a

12   correctional officer sexually harassed him and threatened him when he declined her advances, but

13   he does not allege that he is currently at risk of physical harm. Neither the allegations of

14   plaintiff’s complaint nor his objections to the pending findings and recommendations evince an

15   “imminent danger of serious physical injury” at the time the complaint was filed. 28 U.S.C. §

16   1915(g); see Andrews v. Cervantes, 493 F.3d 1047, 1056 (9th Cir. 2007) (defining imminent to

17   refer not “only to events that are already taking place, but to those events ‘ready to take place’ or

18   ‘hanging threateningly over one’s head’”) (citations omitted); see also id. at 1053 (“[T]he

19   availability of the exception turns on the conditions a prisoner faced at the time the complaint was

20   filed, not at some earlier or later time.”); Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)
21   (noting that § 1915(g) is available for “genuine emergencies” where “time is pressing” and a

22   threat is “real and proximate”). Indeed, in his objections, plaintiff acknowledges that he “knows

23
     1
        Three dismissal orders relied upon as strikes under § 1915(g) by the magistrate judge in this
24   case were issued by magistrate judges following only the consent of the plaintiff to magistrate
     judge jurisdiction under 28 U.S.C. § 636(c). Subsequent to those orders, the Ninth Circuit issued
25   its opinion in Williams v. King, 875 F.3d 500, 504–05 (9th Cir. 2017), in which the court held that
26   absent the consent of all parties, including unserved defendants, magistrate judges lack the
     authority to enter dispositive decisions including orders of dismissal. Nonetheless, the Ninth
27   Circuit has now determined that orders of dismissals issued by magistrate judges without the
     consent of all parties may later be properly counted as strike dismissal under § 1915(g) even in
28   the wake of the holding in Williams. Hoffman v. Pulido, 928 F.3d 1147, 1150–51 (9th Cir. 2019).
                                                        2
 1   that sexual harassment and verbal threats alone do[] not cause [him to qualify for the imminent

 2   danger exception].” (Doc. No. 43 at 2.) Plaintiff’s complaint fails to make “specific fact

 3   allegations of ongoing serious physical injury, or of a pattern of misconduct evidencing the

 4   likelihood of imminent serious physical injury.” Cervantes, 493 F.3d at 1056 (quoting Martin v.

 5   Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003)). The court therefore concludes that plaintiff does

 6   not qualify for the “imminent danger of serious physical injury” exception to dismissal under

 7   § 1915(g)

 8             Finally, before the pending findings and recommendations were issued, plaintiff filed a

 9   separate motion to proceed in forma pauperis in this action. (See Doc. No. 38.) Having

10   concluded that plaintiff is subject to the three-strikes bar and that he does not qualify for the

11   imminent danger exception to that bar, plaintiff’s motion to proceed in forma pauperis will be

12   denied.

13             Accordingly:

14             1.     The findings and recommendations (Doc. No. 39) issued on July 16, 2019 are

15                    adopted in full;

16             2.     In accordance with 28 U.S.C. § 1915(g), plaintiff’s in forma pauperis status is

17                    revoked;

18             3.     Within twenty-one (21) days following service of this order, plaintiff shall pay the

19                    $400.00 filing fee in full to proceed with this action. If plaintiff fails to pay the

20                    filing fee within the specified time, this action will be dismissed;
21             4.     Plaintiff’s separate motion to proceed in forma pauperis (Doc. No. 38) is denied;

22                    and

23             5.     The matter is referred back to the assigned magistrate for proceedings consistent

24                    with this order.

25   IT IS SO ORDERED.
26
        Dated:       December 4, 2019
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                          3
